This is an appeal from an order of dismissal made and entered by the trial court after successive demurrers had been sustained to various complaints of the plaintiff, which order of dismissal was entered on the ground and for the reason that no amendments had been made "curing the defect in the original complaint."
[1] If we are able to gather the theory of the various complaints filed in this action, the plaintiff, acting as his own attorney, is attempting to hold the state of Washington liable in damages by reason of the fact that he was gored by a vicious bull, the claim being made that the state, by its failure to enforce certain of *Page 102 
our statutory laws relative to vicious animals, is thus rendered civilly liable for the damages resulting. We have not had the advantage of an oral argument, neither has there been presented any citation of authority. We are unable to understand how it can be contended that the state of Washington is civilly liable because a county officer has failed to enforce the law or, as in this case, has failed to apprehend a vicious animal.
Judgment affirmed.